DETAILED ACTION
This office action response the Request for Continued Examination application on 01/04/2021.
Claims 1-17 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on October 21, 2020. Claims 1, 5-7, 11, 14, 15, and 17 have been amended. Claim 1-17 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 11 and 14 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over ZISIMOPOULOS et al. (U.S. Patent Application Publication No. 2017/0013423), (“Zisimopoulos”, hereinafter), in view of WON et al. (U.S. Patent Application Publication No. 2015/0365963), (“Won”, hereinafter). 
As per Claim 1, Zisimopoulos discloses a service transmission method, comprising: 
determining, by a group communication service application server (GCS AS) (see, FIG. 2]), a multicast coverage level of a multicast service ([see, e.g., determines whether the GCS-AS 245 is authenticated to subscribe for MBMS service delivery, [0055], and Fig. 3B]), wherein: 

the multicast coverage level indicates a degree to which transmission coverage is enhanced when a network device and a terminal device perform data transmission ([see, e.g., Multimedia Broadcast and Multicast Service (MBMS) offers these functionalities at a relatively low cost enhanced when a network device broadcasting the multi-media content from a single source (corresponding to network device) to multiple mobile devices (corresponding to terminal device), [0031], and Fig. 3B]); and 
sending, by the GCS AS, a multicast transmission indicator to a network device of the multicast service through a broadcast/multicast service center (BM-SC) ([see, e.g., wherein transmit an activate MBMS bearer request to the BM-SC 226 to establish an MBMS bearer service between the GCS-AS 245, multimedia Broadcast and Multicast Service (MBMS) offers these functionalities the UE 115 via BM-SC 226, [0031, 0055], and Fig. 3B]), 
a mobility management entity (MME), and a multimedia broadcast multicast coordination entity (MCE) ([see, e.g., a Mobility Management Entity (MME) 212 and The E-UTRAN 204 includes a Multicast Coordination Entity (MCE) disclosed, [0049-0050], and Fig. 2]), wherein: 
the multicast transmission indicator carries multicast coverage level indication information ([see, e.g., wherein the authenticated to subscribe to the at least one or 
the multicast coverage level indication information corresponds to the multicast coverage level ([see, e.g., the message indication information to the GCS-AS 245 that identifies whether the GCS-AS 245 is authorized to access (corresponding to coverage level) the one or more MBMS service delivery functionalities, [0054-0055], and Fig. 3B]).
Zisimopoulos doesn’t appear explicitly disclose: wherein the coverage level corresponds to a coding scheme or quantity of retransmissions required for the cell to transmit the service in multicast mode.
However, Won discloses wherein the coverage level corresponds to a coding scheme or quantity of retransmissions required for the cell to transmit the service in multicast mode ([see, e.g., wherein the eNB 110 serves the UE within its service area which is called coverage that corresponding to the UE has to establish a radio connection with an appropriated eNB the MBMS session information (such as multicast channel resource allocation information and Modulation and Coding Scheme (MCS)) transmitted from Multi-cell/multicast Coordination Entity ( MCE) to the eNB the MBMS session  [0044, 0049], and Fig. 1-2]). 
In view of the above, having the system of Zisimopoulos and then given the well-established teaching of Won, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zisimopoulos as taught by Won. The motivation for doing so would have been to provide determination switching between the PTP and MBMS modes results improve the resource utilization efficiency (Won, ¶ [0032]).
As per Claim 2, Zisimopoulos and Won disclose the method according to claim 1, and Zisimopoulos further discloses wherein determining, by the GCS AS, the multicast coverage level of a multicast service comprises: 
obtaining, by the GCS AS, a coverage level of a subscription terminal, wherein the subscription terminal is a terminal device that subscribes to the multicast service ([see, e.g., determines whether the GCS-AS 245 is authenticated to subscribe for MBMS service delivery, [0055], and Fig. 3B]); and 
determining, by the GCS AS, the multicast coverage level based on the coverage level of the subscription terminal ([see, e.g., authenticated to subscribe to the at least one or more MBMS service delivery functionalities to the user device (UE), [0054-0055], and Fig. 3B]).

As per Claim 3, Zisimopoulos and Won disclose the method according to claim 2, and Zisimopoulos further discloses wherein obtaining, by the GCS AS, the coverage level of the subscription terminal comprises: 
when registration information sent by the subscription terminal carries the coverage level of the subscription terminal, obtaining, by the GCS AS, the coverage level of the subscription terminal from the registration information ([see, e.g., the UE performs eMBMS user service registration and key request on step 9-10, [0061- 0074], and Fig. 9]); or 
determining, by the GCS AS, the coverage level of the subscription terminal based on a first transmission parameter used when the subscription terminal reports the registration information.
As per Claim 4, Zisimopoulos and Won disclose the method according to claim 1, and Zisimopoulos further discloses wherein determining, by the GCS AS, the multicast coverage level of the service comprises: 
determining, by the GCS AS, the multicast coverage level based on subscription information of the service ([see, e.g., determines whether the GCS-AS 245 is authenticated to subscribe for MBMS service delivery, [0055], and Fig. 3B]).

As per Claim 5, Zisimopoulos discloses a  service transmission method, comprising: 
receiving, by a network device, a multicast transmission indicator, wherein the multicast transmission indicator is configured for instructing the network device to send a specified service in multicast mode ([see, e.g., receiving, at a network device, a request for activation of a service from an application server and determines whether the GCS-AS 245 is authenticated to subscribe for MBMS service delivery, [0087-0089, 0055], and Fig. 3B, 8]); 
determining, by the network device, a service coverage level of the specified service ([see, e.g., determining, at the network device, that the application server is authorized for the at least one or more MBMS service delivery functionalities, [0033, 0089-0090, 0055], and Fig. 3B. 8]), 
wherein: the service coverage level is a coverage level used when the specified service is sent in multicast mode ([see, e.g., transmit an activate MBMS bearer request to the BM-SC 226 to establish an MBMS bearer service between the GCS-AS 245 and the UE 115 via BM-SC 226, [0055], and Fig. 3B]); and 

Zisimopoulos doesn’t appear explicitly disclose: the coverage level corresponds to a coding scheme or quantity of retransmissions.
However, Won discloses the coverage level corresponds to a coding scheme or quantity of retransmissions ([see, e.g., wherein the eNB 110 serves the UE within its service area which is called coverage that corresponding to the UE has to establish a radio connection with an appropriated eNB the MBMS session information (such as multicast channel resource allocation information and Modulation and Coding Scheme (MCS)) transmitted from Multi-cell/multicast Coordination Entity ( MCE) to the eNB the MBMS session  [0044, 0049], and Fig. 1-2]). 
In view of the above, having the system of Zisimopoulos and then given the well-established teaching of Won, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zisimopoulos as taught by Won. The motivation for doing so would have been to provide determination switching between the PTP and MBMS modes results improve the resource utilization efficiency (Won, ¶ [0032]).
As per Claim 6, Zisimopoulos and Won disclose the method according to claim 5, and Zisimopoulos further discloses wherein determining, by the network device, the service coverage level based on the coverage level indication information comprises:

when the network device supports the multicast coverage level, using, by the network device, the multicast coverage level as the service coverage level ([see, e.g., determines whether the GCS-AS 245 is authenticated to subscribe for MBMS service delivery, [0055], and Fig. 3B]).
As per Claim 7, Zisimopoulos and Won disclose the method according to claim 5, and Zisimopoulos further discloses wherein the multicast transmission indicator comprises coverage level indication information ([see, e.g., the coverage indicates a carrier or component carrier information associated with a base station, Multimedia Broadcast Multicast Service (MBMS) transmission indicates an information, which is MBMS service delivery functionalities supported by the BM-SC 226 for transmitting multimedia content [0039, 0047-0048], and Fig. 2]); and 
determining, by the network device ([see, e.g., MBMS service delivery functionalities provided by the core network 130 [0047-0048], and Fig. 2]), 
the service coverage level of the specified service comprises: 
determining, by the network device, a multicast coverage level corresponding to the coverage level indication information ([see, e.g., determine that the GCS-AS 245 is authorized for the one or more MBMS service delivery functionalities, [0054-0055], and Fig. 3A-B]); and

wherein the one or more supported coverage levels are coverage levels supported by the network device ([see, e.g., an authorized service offering for the GCS-AS 245 based on an agreement between a network operator and an operator of the GCS-AS 245, [0054-0055, 0067-0068], and Fig. 3A-B]).
As per Claim 8, Zisimopoulos and Won disclose the method according to claim 7, and Zisimopoulos appears to be silent to the instant claim, and however Won further discloses wherein selecting, by the network device, one coverage level from one or more supported coverage levels as the service coverage level comprises:
when the one or more supported coverage levels are all higher than the multicast coverage level, selecting, by the network device, one coverage level having a lowest level from the one or more supported coverage levels as the service coverage level ([see, e.g., the UE 100 may compare at least one of the parameters acquired from the measurement result with a specific threshold to determine whether it is located at the edge, the eNB is located at the edge of the MBSFN area and/or MBMS service area, and the UE 100 stays long at the edge (corresponding to a lowest signal level) of the MBSFN area and/or MBMS service area, [0185-0193], and Fig. 5]). 

As per Claim 9, Zisimopoulos and Won disclose the method according to claim 7, and Zisimopoulos appears to be silent to the instant claim, and however Won further discloses wherein selecting, by the network device, one coverage level from one or more supported coverage levels as the service coverage level comprises: 
when the multicast coverage level is higher than any of the one or more supported coverage levels, selecting, by the network device, one coverage level having a highest level from the one or more supported coverage levels as the service coverage level ([see, e.g., wherein the edge (corresponding to a lowest signal level) of the MBSFN area and/or MBMS service area, the eNBs may be the eNBs located outside the MBSFN area and/or MBMS service area in which the UE has been served [0193-0194], and Fig. 5]). 
In view of the above, having the system of Zisimopoulos and then given the well-established teaching of Won, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zisimopoulos as taught by Won. The motivation for doing so would have been to provide determination switching between the PTP and MBMS modes results improve the resource utilization efficiency (Won, ¶ [0032]).
As per Claim 10, Zisimopoulos and Won disclose the method according to claim 8, and Zisimopoulos further discloses wherein determining, by the network device, the service coverage level comprises: 
sending, by the network device, a coverage level reporting notification to each terminal device ([see, e.g., message may be an activation of a service request from the GCS-AS 245 to the BM-SC 226 to establish communication between the application server and a UE 115, [0053-0055], and Fig. 3A-B]);
receiving, by the network device, a coverage level of a subscription terminal reported by the subscription terminal in response to the coverage level reporting notification ([see, e.g., determines whether the GCS-AS 245 is authenticated to subscribe for MBMS service delivery, [0055], and Fig. 3B]), wherein the subscription terminal is a terminal device that subscribes to the specified service ([see, e.g., authenticated to subscribe to the at least one or more MBMS service delivery functionalities to the user device (UE), [0054-0055], and Fig. 3B]); and
determining, by the network device, the service coverage level based on the coverage level of the subscription terminal ([see, e.g., determines that the GCS-AS 245 is authenticated to subscribe to at least one or more MBMS service functionalities to the user device (UE), [0054-0055], and Fig. 3B]).

As per Claim 11, Zisimopoulos discloses a group communication service application server (GCS AS) (see, FIG. 2]), comprising: 

wherein: the multicast coverage level is a coverage level used when a network device corresponding to a cell transmits the service in multicast mode ([see, e.g., The MBMS broadcast mode may be used for delivering IP packets to all terminals in a certain area or the whole network, [0033, 0055], and Fig. 3B]), 
the multicast coverage level indicates a degree to which transmission coverage is enhanced when a network device and a terminal device perform data transmission ([see, e.g., Multimedia Broadcast and Multicast Service (MBMS) offers these functionalities at a relatively low cost enhanced when a network device broadcasting the multi-media content from a single source (corresponding to network device) to multiple mobile devices (corresponding to terminal device), [0031], and Fig. 3B]); and
a transmitter, configured to send a multicast transmission indicator to a network device of the multicast service through a broadcast/multicast service center (BM-SC) ([see, e.g., wherein transmit an activate MBMS bearer request to the BM-SC 226 to establish an MBMS bearer service between the GCS-AS 245, multimedia Broadcast and Multicast Service (MBMS) offers these functionalities the UE 115 via BM-SC 226, [0031, 0055], and Fig. 3B]), a mobility management entity (MME) and a multimedia broadcast multicast service coordination entity (MCE) ([see, e.g., a Mobility Management Entity (MME) 212 and The E-UTRAN 204 includes a Multicast Coordination Entity (MCE) disclosed, [0049-0050], and Fig. 2]), 

Zisimopoulos doesn’t appear explicitly disclose: wherein the coverage level corresponds to a coding scheme or quantity of retransmissions required for the cell to transmit the service in multicast mode.
However, Won discloses wherein the coverage level corresponds to a coding scheme or quantity of retransmissions required for the cell to transmit the service in multicast mode ([see, e.g., wherein the eNB 110 serves the UE within its service area which is called coverage that corresponding to the UE has to establish a radio connection with an appropriated eNB the MBMS session information (such as multicast channel resource allocation information and Modulation and Coding Scheme (MCS)) transmitted from Multi-cell/multicast Coordination Entity ( MCE) to the eNB the MBMS session  [0044, 0049], and Fig. 1-2]). 
In view of the above, having the system of Zisimopoulos and then given the well-established teaching of Won, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zisimopoulos as taught by Won. The motivation for doing so would have been to provide determination switching between the PTP and MBMS modes results improve the resource utilization efficiency (Won, ¶ [0032]).

As per Claim 12, Zisimopoulos and Won disclose the group communication application server according to claim 11, wherein the processor is further configured to:
obtain a coverage level of a subscription terminal, wherein the subscription terminal is a terminal device that subscribes to the multicast service ([see, e.g., determines whether the GCS-AS 245 is authenticated to subscribe for MBMS service delivery, [0055], and Fig. 3B]); and
determine the multicast coverage level based on the coverage level of the subscription terminal ([see, e.g., authenticated to subscribe to the at least one or more MBMS service delivery functionalities to the user device (UE), [0054-0055], and Fig. 3B]).

As per Claim 13, Zisimopoulos and Won disclose the group communication application server according to claim 12, wherein the processor is further configured to:
 when registration information sent by the subscription terminal carries the coverage level of the subscription terminal, obtain the coverage level of the subscription terminal from the registration information ([see, e.g., the UE performs eMBMS user service registration and key request on step 9-10, [0061- 0074], and Fig. 9]); or 
determine the coverage level of the subscription terminal based on a first transmission parameter used when the subscription terminal reports the registration information.

As per Claim 14, Zisimopoulos discloses a  network device, comprising: 

a processor, configured to determine a service coverage level of the specified service ([see, e.g., determining, at the network device, that the application server is authorized for the at least one or more MBMS service delivery functionalities, [0033, 0089-0090, 0055], and Fig. 3B. 8]), 
wherein: 
the service coverage level is a coverage level used when the specified service is sent in multicast mode ([see, e.g., transmit an activate MBMS bearer request to the BM-SC 226 to establish an MBMS bearer service between the GCS-AS 245 and the UE 115 via BM-SC 226, [0055], and Fig. 3B]),
the service coverage level indicates a degree to which transmission coverage is enhanced when a network device and a terminal device perform data transmission ([see, e.g., Multimedia Broadcast and Multicast Service (MBMS) offers these functionalities at a relatively low cost enhanced when a network device broadcasting the multi-media content from a single source (corresponding to network device) to multiple mobile devices (corresponding to terminal device), [0031], and Fig. 3B]); and
 a transmitter, configured to send the specified service in multicast mode based on a transmission parameter corresponding to the service coverage level ([see, e.g., 
Zisimopoulos doesn’t appear explicitly disclose: wherein the coverage level corresponds to a coding scheme or quantity of retransmissions.
However, Won discloses wherein the coverage level corresponds to a coding scheme or quantity of retransmissions ([see, e.g., wherein the eNB 110 serves the UE within its service area which is called coverage that corresponding to the UE has to establish a radio connection with an appropriated eNB the MBMS session information (such as multicast channel resource allocation information and Modulation and Coding Scheme (MCS)) transmitted from Multi-cell/multicast Coordination Entity ( MCE) to the eNB the MBMS session  [0044, 0049], and Fig. 1-2]). 
In view of the above, having the system of Zisimopoulos and then given the well-established teaching of Won, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zisimopoulos as taught by Won. The motivation for doing so would have been to provide determination switching between the PTP and MBMS modes results improve the resource utilization efficiency (Won, ¶ [0032]).

As per Claim 15, Zisimopoulos and Won disclose the network device according to claim 14, and Zisimopoulos further discloses wherein the multicast transmission indicator comprises coverage level indication information([see, e.g., the coverage indicates a carrier or component carrier information associated with a base station, 
the processor is further configured to: 
determine a multicast coverage level corresponding to the coverage level indication information ([see, e.g., the BM-SC 226 may determine that the GCS-AS 245 is authorized for the one or more MBMS service delivery functionalities, [0054-0055], and Fig. 3A-B]); and
when the network device supports the multicast coverage level, use the multicast coverage level as the service coverage level ([see, e.g., determines whether the GCS-AS 245 is authenticated to subscribe for MBMS service delivery, [0055], and Fig. 3B]); or 
when the network device does not support the multicast coverage level, select one coverage level from the one or more supported coverage levels as the service coverage level, wherein the one or more supported coverage levels are coverage levels supported by the network device ([see, [0067-0068], and Fig. 3A-B]).
As per Claim 16, Zisimopoulos and Won disclose the network device according to claim 15, and Zisimopoulos appears to be silent to the instant claim, and however Won further discloses wherein the processor is further configured to: when one or more supported coverage levels are all higher than the multicast coverage level, 
select one coverage level having a lowest level from the one or more supported coverage levels as the service coverage level; or 

 select one coverage level having a highest level from the one or more supported coverage levels as the service coverage level ([see, e.g., wherein the edge (corresponding to a lowest signal level) of the MBSFN area and/or MBMS service area, the eNBs may be select the eNBs located outside the MBSFN area and/or MBMS service area that having a highest level of signal in which the UE has been served [0193-0194], and Fig. 5]). 
In view of the above, having the system of Zisimopoulos and then given the well-established teaching of Won, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Zisimopoulos as taught by Won. The motivation for doing so would have been to provide determination switching between the PTP and MBMS modes results improve the resource utilization efficiency (Won, ¶ [0032]).
As per Claim 17, Zisimopoulos and Won disclose the network device according to claim 14, and Zisimopoulos appears to be silent to the instant claim, and however Zhu further discloses wherein the transmitter is further configured to send a coverage level reporting notification to each terminal device ([see, e.g., message may be an activation of a service request from the GCS-AS 245 to the BM-SC 226 to establish communication between the application server and a UE 115, [0053-0055], and Fig. 3A-B]);
the receiver is further configured to receive a coverage level of a subscription terminal reported by the subscription terminal in response to the coverage level 
the processor is further configured to determine the service coverage level based on the coverage level of the subscription terminal ([see, e.g., determines that the GCS-AS 245 is authenticated to subscribe to at least one or more MBMS service functionalities to the user device (UE), [0054-0055], and Fig. 3B]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468     
/PARTH PATEL/Primary Examiner, Art Unit 2468